DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10548658 and U.S. 9526564 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 20-23 and 26-36 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the Examiner has cited Johnson (U.S. PGPub. No. 20080045947) as the most pertinent prior art reference, which teaches a similar electrosurgical forceps device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein the gap defined between the seal plates of at least one pair of seal plates of the plurality of pairs of seal plates is different from the gap defined between the seal plates of at least one other pair of seal plates of the plurality of pairs of seal plates”. The identified prior art describes opposing seal plates with gap between them (Fig. 3A). However, the Applicant claims the gap being different between the pairs of seal plates, which is not taught by the Johnson. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794